UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1364


RONALD SATISH EMRIT,

                    Plaintiff - Appellant,

             v.

CONGRESSMAN JOE HECK,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-00074-PWG)


Submitted: June 20, 2017                                          Decided: June 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Satish Emrit appeals the district court’s order dismissing his civil

complaint for improper venue. On appeal, we limit our review to the issues raised in

Emrit’s informal brief. Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). We have

reviewed the record in light of these arguments and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the district court. Emrit v.

Heck, No. 8:17-cv-00074-PWG (D. Md. Jan. 26, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2